DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-3, 5-6, and 12-14 are cancelled. Claims 1 and 7-11 are amended. Claims 1, 4, 7-11, and 15-21 filed 7/6/21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4, 7-11, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1, 4, 7-10, and 21 are directed to methods, and claims 11 and 15-20 are directed to systems, all of which are statutory classes of invention.    
Nevertheless, independent claims 1 and 11 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or content access for transaction processing system, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: receiving, an indication of one or more items for which a transaction is to be conducted; assigning, a reference link; storing, information associated with the transaction identified by the reference link; generating, based at least in part on the information associated with the transaction, a first machine-readable code; displaying, the first machine-readable code, the first machine-readable code capable of being scanned; upon receiving, an indication of completion of the transaction wherein the indication of completion of the transaction is devoid of identifying information, wherein the transaction is completed where funds are pushed to the resource provider; generating, a transaction-related content in a digital format and a second machine-readable code that provides access to the transaction-related content in the digital format after completion of the transaction; storing, the transaction-related content in the digital format, wherein the transaction-related content is available via the second machine-readable code; and displaying, the second machine-readable code, the second machine-readable code capable of being scanned, wherein the first machine-readable code or the second machine-readable code includes the reference link.
These steps are all performed by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of content access for transaction processing with generally recited computer elements such as a resource provider computer, memory, display device, push transaction processing system, authorization server, and processor. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a resource provider computer, memory, authorization server, display device, push transaction processing system, and processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 4, the claim is directed to limitations which serve to limit by a QR code. These claims neither introduce a new abstract idea nor additional limitations which 
Regarding dependent claim 7, the claim is directed to limitations which serve to limit by a second machine-readable code. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8-10, the claims are directed to limitations which serve to limit by memory locations and serial numbers. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by a user device. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 16-17, the claim is directed to limitations which serve to limit by completing the transaction without identifying information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 19, the claim is directed to limitations which serve to limit by documentation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 20 and 21, the claims are directed to limitations which serve to limit by different types of content. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.  	Claims 1, 4, 7-8, 11, and 15, 18, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itwaru (2013/0124413) in view of Liberty et al (2014/0172531), Yang et al (2019/0318382), and Badal-Badalian et al (2018/0150832).
Re Claims 1, 11: Itwaru discloses comprising:
receiving, at a resource provider computer associated with a resource provider, an indication of one or more items for which a transaction is to be conducted (see [0081] indicates products, quantities, prices for products merchant will provide consumer);
assigning, by the resource provider computer to the transaction, a reference link that, when activated, accesses a memory location (see [0064] discloses a hyperlink that references allocation in memory);
generating, by the resource provider computer based at least in part on the information associated with the transaction, a first machine-readable code (see [0026] discloses generating a barcode);

storing, by the resource provider computer, information associated with the transaction at the memory location identified by the reference link (see [0062] discloses linked with barcode).
However, Itwaru fails to disclose the following. Meanwhile, Liberty discloses:
receiving, by the resource provider computer, an indication of completion of the transaction from an authorization server, wherein the indication of completion of the transaction is devoid of identifying information for the user device (see [0020] discloses second code, [0062] discloses generating second QR code); and
storing, by the resource provider computer at the memory location, the generated transaction-related content in the digital format, wherein the transaction-related content is available to the user device via the second machine-readable code (see [0062] discloses storing the receipt which is transaction related content via the second QR code);
displaying, by the resource provider computer, the second machine-readable code, the second machine-readable code capable of being scanned by the user device, wherein the first machine-readable code or the second machine-readable code includes the reference link (see [0066-0068] display screen displays QR code).
From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s invention with Liberty’s 
However, Itwaru and Liberty fail to disclose the following. Meanwhile, Yang discloses:
generating, by the resource provider computer, a transaction-related content in a digital format and a second machine-readable code that provides access to the transaction-related content in the digital format after completion of the transaction (see [0160] discloses second encryption key with visual code, [0167] second visual code);
From the teaching of Yang, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s and Liberty’s inventions with Yang’s disclosure of a second code in order for a “… potential transaction to be completed using a mobile device of the user… (see Yang Abstract).”
However, Itwaru, Yang, and Liberty fail to disclose the following. Meanwhile, Badal discloses:
wherein the transaction is completed via a push transaction processing system where funds are pushed to the resource provider from the authorization server (see [0149, 0221-0222] discloses push systems).
 From the teaching of Badal, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s, Yang’s, and Liberty’s inventions with Badal’s disclosure of push systems in order for “… electronic commerce payment processing… (see Badal Abstract).”
Re Claim 4: Itwaru discloses wherein the machine-readable code is a quick response (QR) code (see [0062] discloses QR code).

Re Claim 8: However, Itwaru fails to disclose the following. Meanwhile, Liberty discloses wherein the memory location is associated with a remote server (see [0034] discloses remote memory storage devices). From the teaching of Liberty, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s invention with Liberty’s disclosure of a remote server in order for “… performing transactions using a quick response (QR) code… (see Liberty Abstract).”
Re Claim 15: Itwaru discloses wherein the transaction is completed using a payment device associated with the user device (see [0014] mobile device using payment system).
Re Claim 18: Itwaru discloses wherein the transaction-related content comprises a receipt for the transaction (see [0112] discloses receipt).
Re Claims 20-21: However, Itwaru fails to disclose the following. Meanwhile, Liberty discloses wherein the transaction-related content comprises at least one of a user manual, a warranty application, a deed, or bonus content associated with the at least one of the one or more items (see [0040] discloses bonus). From the teaching of Liberty, it would have been 
9.  	Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itwaru (2013/0124413) in view of Liberty et al (2014/0172531), Yang et al (2019/0318382), and Badal-Badalian et al (2018/0150832), in further view of Brendell et al (2013/0054413).
Re Claim 9: However, Itwaru, Yang, Badal, and Liberty fail to disclose the following. Meanwhile, Brendell discloses wherein information associated with the transaction and the transaction-related content comprises a serial number for a specific instance of an item of the one or more items (see [0019] discloses serial number). From the teaching of Brendell, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s, Badal’s, Yang’s, and Liberty’s inventions with Brendell’s disclosure of a serial number in order for “a contactless payment system for merchant transactions… (see Brendell Abstract).”
Re Claim 10: However, Itwaru, Yang, Badal, and Liberty fail to disclose the following. Meanwhile, Brendell discloses wherein the memory location is associated with the serial number for the specific instance of the item (see [0019] discloses serial number). From the teaching of Brendell, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s, Yang’s, Badal’s, and Liberty’s inventions with Brendell’s disclosure of a serial number in order for “a contactless payment system for merchant transactions… (see Brendell Abstract).”
10.  	Claims 16, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itwaru (2013/0124413) in view of Liberty et al (2014/0172531), Yang et al (2019/0318382), and Badal-Badalian et al (2018/0150832), in further view of Mathew (2013/0317835).
Re Claim 16: However, Itwaru, Yang, Badal, and Liberty fail to disclose the following. Meanwhile, Mathew discloses wherein the resource provider computer is not provided with any indication of the payment device (see [0076] payee simply informed bill settled). From the teaching of Mathew, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s, Yang’s, Badal’s, and Liberty’s inventions with Brendell’s disclosure of no indication in order “… to secure mobile payment systems… (see Mathew Abstract).”
Re Claim 17: However, Itwaru, Yang, Badal, and Liberty fail to disclose the following. Meanwhile, Mathew discloses wherein any identifying information is removed from the indication of completion of the transaction by a transaction processing network (see [0076] payee simply informed bill settled). From the teaching of Mathew, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s, Badal’s, Yang’s, and Liberty’s inventions with Brendell’s disclosure of removing information in order “… to secure mobile payment systems… (see Mathew Abstract).”
Re Claim 19: However, Itwaru, Yang, Badal, and Liberty fail to disclose the following. Meanwhile, Mathew discloses wherein the transaction-related content comprises documentation relating to at least one of the one or more items (see [0101] discloses documentation). From the teaching of Mathew, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Itwaru’s, Yang’s, Badal’s, 
Response to Arguments
11. 	Applicant’s arguments with respect to claim(s) 1, 4, 7-11, and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With regards to 101, the Examiner respectfully disagrees. The Applicant first argues that the claims are not directed to an abstract idea. The claims are directed to an abstract idea of accessing content in a transaction processing system, which falls under commercial or legal interactions. In MPEP 2106.04(a)(2), it describes commercial interactions or legal interactions as including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Accessing content in a transaction processing system is a marketing or sales activity or behavior, therefore, the claims are directed to an abstract idea. 
The Applicant attempts to argue that the claims satisfy Step 2 of Prong 2A in that the claims are not a drafting effort designed to monopolize the alleged judicial exception, however the Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims 
The claims recite a resource provider computer, memory, display device, push transaction processing system, authorization server, and processor, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of content access for transaction processing. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of content access for transaction processing (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jafri (Improving multicore resource efficiency and performance, NPL) is found to be the most pertinent NPL prior art.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687